Citation Nr: 1224406	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-03 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  He had additional service with the U.S. Navy Reserve. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). The Board remanded the case to the RO for further development in September 2008. 

In December 2010, the Board denied the Veteran's service connection claims for an acquired psychiatric disability and a heart disability.  Thereafter in December 2010, the Veteran filed a Motion for Reconsideration of the Board's December 2010 denial of service connection for a heart disability.  However, in March 2011, a Deputy Vice Chairman of the Board denied such motion.  The Veteran then appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, pursuant to a Joint Motion for Remand, the Court vacated the Board's December 2010 decision and remanded it to the Board.  

In March 2012, the Veteran appointed the above-named attorney as his representative in this matter.
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, as well as a heart disability.  Based on the 2012 Joint Motion for Remand, the Board has determined that further development is necessary.  
In adjudicating the December 2010 decision, the Board relied, in large part, on the findings and opinions reflected in a July 2010 VA examination report.
Specifically, a July 2010 examiner diagnosed the Veteran with schizoaffective disorder, but determined that it is unlikely that the Veteran's mental health issue was caused by or aggravated by his military service.  In arriving at such opinion, the examiner noted the absence of pertinent symptoms in the available service records, and the fact that the Veteran did not seek psychiatric treatment until 1987.  

Also, the July 2010 VA examiner determined that although the Veteran meets the stressor criterion for PTSD set forth in the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV),  he does not meet all the DSM-IV criteria necessary to support a diagnosis of PTSD.   Specifically, the July 2010 VA examiner also indicated that the Veteran did not report any avoidance criteria, and his reported symptoms were not consistent with hyperalertness or hyperarousal.   

Psychiatric Disability, other than PTSD

In denying the service connection claim for a schizoaffective disorder, the Board, in its December 2010, noted that the Veteran's lay report of having had psychiatric symptoms in service was not credible based on a lack of pertinent findings in his service treatment and personnel records.  However, as noted in the 2012 Joint Motion for Remand, lay evidence may not be found incredible merely because it is not corroborated by contemporaneous records.   Thus, to the extent that the July 2010 examiner relied on the absence of pertinent symptoms in the service records, the opinion is not supported by adequate rationale.  Additionally, the Veteran's attorney expressed concern that when the examiner opined that there is no objective evidence that the Veteran began to experience his mental illness during service or that it was incurred in service, it appears that she did not address and/or reconcile the Veteran's report of having experienced symptoms of depression, anxiety, sleep problems, suicidal and homicidal thoughts during service.  Accordingly, the Board finds that an addendum medical opinion is necessary.  

The 2012 Joint Motion for Remand also indicated that the Board, in December 2010, failed to consider that the Veteran had reported that he did not seek treatment until 1987 because he was discouraged from doing so by his father and that his earlier requests for help had been ignored.  Therefore, on remand, the Board finds that the VA examiner should also address this lay statement.

PTSD

VA regulations require that a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  38 C.F.R. § 3.304(f) (2011); American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

The criteria set forth in DSM IV for the diagnosis of PTSD are as follows:  

Criterion A: The person has been exposed to a traumatic event in which both of the following were present:  1. The person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  2. The person's response involved intense fear, helplessness, or horror. 

Criterion B:  The traumatic event is persistently re-experienced in one (or more) of the following ways:  1. Recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions. 2. Recurrent distressing dreams of the event. 3. Acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or when intoxicated). 4. Intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. 5. Physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. 

Criterion C:  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following:  1. Efforts to avoid thoughts, feelings, or conversations associated with the trauma. 2. Efforts to avoid activities, places, or people that arouse recollections of the trauma. 3. Inability to recall an important aspect of the trauma. 4. Markedly diminished interest or participation in significant activities. 5. Feeling of detachment or estrangement from others. 6. Restricted range of affect (e.g., unable to have loving feelings). 7. Sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span). 

Criterion D:  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following:  1. Difficulty falling or staying asleep. 2. Irritability or outbursts of anger. 3. Difficulty concentrating. 4. Hypervigilance.  5. Exaggerated startle response. 

Criterion E: Duration of the disturbance (symptoms in Criteria B, C, and D) is more than one month. 

Criterion F: The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Id. 

In this case, the Veteran, thorough his attorney, challenges the July 2010's finding that he does not meet Criterion C and D necessary to support a diagnosis of PTSD under the DSM-IV.  

The Veteran's attorney observes that although the July 2010 examiner initially noted that the Veteran did not report any of the avoidance criteria, it was later noted in the examination report that the Veteran reported sleeping a lot to shut it out of my mind," and that he "gets set off and feels triggered to do something to hurt someone else."  It is argued that those statements appear to be inconsistent with the July 2010 examiner's finding that the Veteran did not report any symptoms under Criterion C.  

The Veteran's attorney also noted that the July 2010 VA examination report did not address whether the Veteran had a restricted range of affect, or a sense of a foreshortened future, symptoms indicative of avoidance under Criterion C.  

As to Criterion D, the Veteran's attorney indicated that the July 2010 VA examiner did not address at all whether the Veteran's paranoia, as reported by his spouse (see July 2010 examination report), is indicative of hypervigilance, or whether he suffers from difficulty concentrating, symptoms indicative of increased arousal under Criterion D.

Lastly, the Board notes, and as determined in the 2012 Joint Motion, the Veteran's service connection claim for a heart disability is inextricably intertwined with the psychiatric claim inasmuch as a grant of service connection for a psychiatric disability could affect the outcome of the heart claim.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be transferred to the examiner who conducted the July 2010 VA psychiatric examination for an addendum medical opinion.  If that examiner is unavailable, then the Veteran should be provided a new VA examination and the examiner should respond to the following inquiry.

After a complete review of the record, the examiner should provide an addendum medical opinion clarifying:

A.  Whether it is at least as likely as not that the Veteran meets all DSM-IV criteria necessary to support a diagnosis of PTSD.  In doing so, the examiner is asked to provide an opinion as to:     

   i.   Whether the Veteran meets three or more of the symptoms listed under Criterion C.  Indicate whether the Veteran exhibits a restricted range of affect, or a sense of a foreshortened future.  Reconcile the opinion with the Veteran's report of sleeping a lot to shut it out of my mind," and his report that he "gets set off and feels triggered to do something to hurt someone else."
   ii.  Whether the Veteran meets two or more of the symptoms listed under Criterion D of the DSM-IV.  Reconcile the opinion with the Veteran's report of being paranoid.  Indicate whether the statement by the Veteran's spouse that he is paranoid from time to time is indicative of hypervigilance, and indicate whether he has difficulty concentrating.

B.  Whether it is at least as likely as not that the Veteran's schizoaffective disorder was incurred in or aggravated by service.  Reconcile the opinion with the Veteran's lay report of having symptoms but not seeking psychiatric treatment until 1987 because he was discouraged from doing so by his father and that his earlier requests for help had been ignored.

 2.  Only if it is determined that the Veteran's psychiatric disability is related to service, afford him a VA examination to determine the etiology of his heart disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to the examiner.

The examiner is asked to opine whether it is at least as likely as not that the Veteran has a heart disability that is proximately due to, or alternatively, aggravated by a service-connected disability. 

The examiner should provide a complete rationale for any opinion or conclusion.  All findings and conclusions should be accompanied by complete rationale.

3.  The RO should then readjudicate the service connection claims for an acquired psychiatric disability, to include PTSD, and a heart disability based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.   38 C.F.R. § 20.1100(b) (2011).



